DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/21 has been entered.
 
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Specifically, this applies to the art rejections under 102 and 103 presented below.

Examiner Suggestion
The examiner suggests that applicants add back into claim 1, antineoplastic drugs, and antimicrobial agents which were removed in the amendments filed 11/4/21. Because upon further consideration and discussion with a SPE, the examiner believes that method claim 29 would make it apparent to one of ordinary skill in the art that the only active agents which can be used in the method of treating bone defects, etc. are those that are known in the art to be useful/beneficial for treating bone defects, etc. Thus, method claim 29 does limit the actives of claim 1 (specifically the actives that applicants have written description for: hormones, anti-inflammatory drugs, antineoplastic drugs, antimicrobial agent and morphogenic substances for bone defect repair) to those which are useful for treating bone defects, repairing bone defects, etc.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diaz-Gomez et al. (RSC Advances, 2016, 6, 70510).
Applicants claim:
--A system for administering biologically active substances comprising a homogeneous biodegradable matrix with a solid or a semi-solid consistency having a porosity higher than 50% and less than or equal to 85%, said matrix comprises poly(D,L-lactic-co-glycolic acid), wherein said poly(D,L-lactic-co-glycolic acid) has an inherent viscosity less than 0.5 dL/g, pregelatinized starch at a proportion comprised | between 0.1% and 25% by weight relative to said poly(D,L-lactic-co-glycolic acid), and poly(epsilon-caprolactone), and at least one biologically active substance selected from | hormones, anti-inflammatory drugs, acid), wherein the poly(D,L-lactic-co-glycolic acid) and poly(epsilon-caprolactone) are present in 50:50 w/w ratios, wherein the system for administering biologically active substances is obtained by a method including the following steps: a) preparing a physical mixture comprising poly(D,L-lactic-co-glycolic acid) and a biologically active substance and, optionally a porogenic agent, b) heating the mixture at a temperature equal to or less than 40°C, c) placing the mixture in contact with a compressed gas or supercritical fluid at a pressure between 40 bar and 120 bar and a temperature between 20°C and 40°C during a time period between 5 minutes and 24 hours, and d) depressurization at a rate between 2 bar/min and 8 bar/min with cooling through the addition of a compressed liquid at a temperature between -196°C and 19°C, the liquid being gaseous at 25°C and 1 atmosphere of pressure.
Regarding claim 1, Diaz-Gomez teaches a system for administering biologically active substances, e.g. growth factors, which read on morphogenic substances for bone repair as instantly claimed, wherein the system comprise a homogeneous biodegradable matrix with a solid of semi-solid consistency having a porosity higher than 50% and less than or equal to 85% (Table 2) said matrix comprising PLGA with an inherent viscosity of less than 0.5 dL/g, poly(epsilon-caprolactone), and pre-gelatinized starch in amounts of 10% by weight which is about 22-23.5% by weight relative to the amount of PLGA which reads on the instantly claimed starch proportion comprised between 0.1 and 25% by weight relative to said PLGA, and Diaz-Gomez teaches wherein the growth factors/morphogenic substances for bone defect repair are used in amount of 5% by weight based on the total matrix, which reads on the claimed 0.1 and 15% by weight with respect to the PLGA, e.g. in proportion to the PLGA the 5% is about 11-11.7% by weight with respect to the amount of PLGA, and the PLGA and poly(epsilon-caprolactone) are present in a 50:50 ratio (See entire document; Results and discussion section; Table 1; last paragraph of the introduction section; Fig. 1; Experimental section, see materials paragraph; lPRP preparation paragraph; scaffolds preparation section). Diaz-Gomez further teaches wherein the scaffold is formed by: 
preparing a physical mixture comprising poly(D,L-lactic-co-glycolic acid) and a biologically active substance and, optionally a porogenic agent, (see scaffold preparation section); “heating” the temperature to below 40°C, e.g. just keeping the mixture at room temperature before placing it in contact with a compressed gas reads on this step and Diaz-Gomez further teaches placing the mixture in contact with a compressed gas at a pressure between 40 bar-120 bar and a temperature between 20°C and 40°C during a time period between 5 min. and 24 hrs, and depressurization at a rate between 2 bar/min and 8 bar/min with cooling through addition of 
Thus, Diaz-Gomez teaches all limitations and thereby anticipates the instant claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz-Gomez et al. (RSC Advances, 2016, 6, 70510 from applicant’s IDS filed 11/4/21) as applied to claim 1, and further in view of Howdle (US20020155145, cited in previous action).
Applicant’s claim:
-- A method of treating bone defects, reparing bone defects, and/or regenerating bone or cartilage in humans or animals comprising administering a pharmaceutical effective amount of a system as defined in claim 1.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Diaz-Gomez teaches the system of claim 1 as discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Diaz-Gomez does not specifically teach wherein their system is for treating bone defects, repairing bone defects, etc. in humans or animals comprising administering a pharmaceutically effective amount of a system as defined in claim 1. However, Diaz-Gomez does teach wherein the active agent being released from their system e.g. lPRP includes growth hormones (See abstract; protein release section pg. 70514, and cell attachment and 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to have used the method of Diaz-Gomez and Howdle in order to develop the instantly claimed method of treating bone defects, etc. because Diaz-Gomez teaches applicant’s instantly claimed foamed/porous matrix implants which carry active agents which comprise low/lower viscosity PLGA, PCL in 50:50 ratio with pregelatinized starch in the instantly claimed amounts and that these implants/matrix are useful for delivering/releasing active agents such as growth hormones. One of ordinary skill in the art would want to use the porous PLGA blend matrix/matrices of Diaz-Gomez in the method of Howdle for treating bone defects in humans and animals because Howdle teaches that it was known to use porous matrices of PLGA and blends of PLGA with other polymers (e.g. PCL) to release bone growth promoting agents, collagen, etc. for bone repair and that the porous PLGA based matrix can become integrated within the host or gradually release the active agent within the host and Diaz-Gomez teaches 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims and evidence provided in the arguments filed 11/4/21, has overcome the previous grounds of rejection under 103. Applicant’s amendments to the claims have also overcome all of the previous 112 (a) and (b) rejections and claim objections which were presented in the previous office action and as such all previous rejections of record have been withdrawn by the examiner. However, because applicant’s have never provided an English translation of their priority documents, the priority date being searched with respect to relevant prior art is 01/22/18 and as such the above rejection over Diaz-Gomez, et al. provided on applicant’s IDS from 11/4/21 is presented herein as new grounds of rejection under 103. This document applies as prior art for two reasons: a) the current filing date without the submission of the necessary English translation is 01/22/18 because applicant’s have never provided an English translation of the foreign priority documents, and b) the above Diaz-Gomez reference actually includes two authors which are not listed on the instantly claimed patent, Yang and Jansen and as such it qualifies as prior art 

Conclusion
	Claims 1 and 29 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ERIN E HIRT/Primary Examiner, Art Unit 1616